COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO. 2-07-387-CV
 
IN RE PHILIP BYRD                                                                  RELATOR
 
                                              ------------
 
                                    ORIGINAL PROCEEDING
                                                     
                                              ------------
 
                                MEMORANDUM OPINION[1]
                                                    
                                              ------------
 
The
court has considered relator=s
petition for writ of habeas corpus and motion for emergency relief and is of
the opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of habeas corpus and motion for emergency relief are both
denied.
Relator shall pay all
costs incurred in this proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL B: 
LIVINGSTON, WALKER, and MCCOY, JJ.
 
DELIVERED: 
November 12, 2007
 




[1]See Tex.
R. App. P.
47.4.